The opinion of the court was delivered by
Bermudez, C. J.
This is an application for certiorari.
The relator complains that a certain suit which he had brought to annul a judgment against him, having been allotted to Division E of the Civil District Court for the Parish of Orleans, was removed by the judge of that division to Division A, by which the judgment attacked had been rendered; and that, on trial of eertainjexceptions in the case, the judge of the last division ruled, sustaining^them and dismissing the action.
The relator charges, that the judgment thus rendered is erroneous and aggrieves him. He contends that, as the case is unappealable, he is entitled to »a writ of certiorari to test the correctness of the judgment of dismissal.
The division had jurisdiction over the suit to annul, so much so, that no other court could entertain it and pass upon its merits, to .affect, in any way, the judgment attacked. C. P.'608; H. D. 746-2.
*826The supervisory jurisdiction of this court must not be confounded; with its appellate jurisdiction. 38 An. 968.
Proceedings like the present ones have for their object to ascertain, not the correctness of a judgment, but the validity of the proceedings in the inferior court, on the face of the papers, and do not-perform the functions of an appeal. C. P. 855; T. D. 105.
The proceedings in which the judgment of dismissal complained of' has been rendered are not assailed as irregular in form. They do. not appear so to be.
The relief sought can not be granted.
Application refused.